       Case 4:20-cv-00366-JEG-HCA Document 1 Filed 12/01/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                       Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; MAURICE FLEMING; REGGIE                             Polk County District Court
 SPEARMAN; KEVONTE MARTIN-                                   Case No. LACL149143
 MANLEY; DARIAN COOPER; LARON
 TAYLOR; BRANDON SIMON; JAVON
 FOY; ANDRE HARRIS and TERRENCE
 HARRIS,

        Plaintiffs,
                                                        DEFENDANTS’ NOTICE OF
 vs.                                                  REMOVAL TO FEDERAL COURT

 UNIVERSITY OF IOWA, BOARD OF
 REGENTS FOR THE STATE OF IOWA;
 GARY BARTA; KIRK FERENTZ; BRIAN
 FERENTZ; CHRISTOPHER DOYLE and
 RAIMOND BRAITHWAITE,

        Defendants.


       COME NOW Defendants the University of Iowa, Board of Regents, State of Iowa, Gary

Barta, Kirk Ferentz, Brian Ferentz, Christopher Doyle, and Raimond Braithwaite (“Defendants”)

and hereby file this Notice of Removal, removing this case to federal court.

       1.      Plaintiffs brought a civil action in the Iowa District Court in and for the State of

Iowa, Polk County, entitled “Akrum Wadley, Jonathan Parker, Marcel Joly, Aaron Mends,

Maurice Fleming, Reggie Spearman, Kevonte Martin-Manley, Darian Cooper, Laron Taylor,

Brandon Simon, Javon Foy, Andre Harris and Terrence Harris vs. University of Iowa, Board of

Regents for the State of Iowa, Gary Barta, Kirk Ferentz, Brian Ferentz, Christopher Doyle, and

Raimond Braithwaite”.




                                                1
       Case 4:20-cv-00366-JEG-HCA Document 1 Filed 12/01/20 Page 2 of 4




       2.      Plaintiffs filed their Complaint and Jury Demand, Exhibit 1, and Original Notices

in the Iowa District Court for Polk County, Case No. LACL149143. Defendants’ accepted service

on Monday, November 23, 2020 and Plaintiffs filed the acceptance on the same day. Those

documents are attached. See 28 U.S.C. § 1446(a); LR 81(a). No other pleadings have been filed in

this case in the Iowa District Court for Polk County.

       3.      In Counts I-III, Plaintiffs allege violations of 42 U.S.C. Section 2000d, et seq.

(a/k/a, “Title VI”). See Petition at Law and Jury Demand, ¶¶ 242-268.

       4.      This Court has original subject matter jurisdiction over the federal questions

presented by Counts I-III pursuant to 28 U.S.C. § 1331, and the case may be removed pursuant to

28 U.S.C. § 1441(a).

       5.      In Counts IV-VII, Plaintiffs allege violations of 42 U.S.C. § 1983. See Petition at

Law and Jury Demand, ¶¶ 269-334.

       6.      This Court has original subject matter jurisdiction over the federal questions

presented by Counts IV-VII pursuant to 28 U.S.C. § 1331, and the case may be removed pursuant

to 28 U.S.C. § 1441(a).

       7.      This Court has supplemental jurisdiction over the remaining state law claims

pursuant to 28 U.S.C. § 1367(a).

       8.      Under 28 U.S.C. § 1367(c), the district court may decline to exercise supplemental

jurisdiction over a state law claim if (1) the claim raises a novel or complex issue of state law; (2)

the claim substantially predominates over the constitutional claim; (3) the district court has

dismissed all claims over which it had original jurisdiction, or (4) exceptional circumstances exist

which provide compelling reasons for declining jurisdiction. None of the factors which might

permit this Court to decline to exercise supplemental jurisdiction are present in this case.




                                                  2
       Case 4:20-cv-00366-JEG-HCA Document 1 Filed 12/01/20 Page 3 of 4




       9.      Removal is proper to the United States District Court for the Southern District of

Iowa, Central Division, as this is the “district and division embracing the place where such action

is pending.” See 28 U.S.C. § 1441(a).

       10.     Removal is timely pursuant to 28 U.S.C. § 1446(b)(1).

       11.     Defendants will also file a copy of this Notice of Removal and attachments in state

court pursuant to 28 U.S.C. § 1446(d).

       12.     Pursuant to LR 81(a)(3), Defendants state the following counsel has appeared in

the state court proceeding under the Petition on behalf of Plaintiffs:

               Alfredo Parrish
               Brandon Brown
               PARRISH KRUIDENIER DUNN GENTRY
               BROWN BERGMANN & MESSAMER, L.L.P.
               2910 Grand Avenue
               Des Moines, IA 50312
               (515) 284-5737
               aparrish@parrishlaw.com
               bbrown@parrishlaw.com

               Damario Solomon-Simmons
               Solomon Simmons Law
               601 S. Boulder, Ste 600
               Tulsa, OK 74119
               (918) 551-8999
               Pro Hac Admission

               Kevin McIlwain
               Smiling, Smiling & Burgess
               Bradford Place, Suite 300
               9175 S. Yale Avenue
               Tulsa, OK 74137
               (918) 477-7500
               kmcilwain@smilinglaw.com
               Pro Hac Admission

       13.     There are no motions pending in the state court that will require resolution by this

Court, pursuant to Local Rule 81.




                                                  3
       Case 4:20-cv-00366-JEG-HCA Document 1 Filed 12/01/20 Page 4 of 4




       WHEREFORE, the Defendants pray that this matter be removed to the United States

District Court for the Southern District of Iowa, Central Division, and be docketed accordingly.

                                                      Respectfully submitted,

                                                      THOMAS J. MILLER
                                                      Attorney General of Iowa

                                                      /s/ Jeffrey S. Thompson
                                                      JEFFREY S. THOMPSON
                                                      Solicitor General

                                                      /s/ Jeffrey Peterzalek
                                                      JEFFREY PETERZALEK
                                                      Assistant Attorney General
                                                      Department of Justice-Special Litigation
                                                      Hoover State Office Building
                                                      Des Moines, Iowa 50319
                                                      (515) 281-4419/4213
                                                      jeffrey.thompson@ag.iowa.gov
                                                      jeffrey.peterzalek@ag.iowa.gov
                                                      ATTORNEYS FOR DEFENDANTS

                                                                          PROOF OF SERVICE
                                                   The undersigned certifies that the foregoing instrument was served upon
                                                 each of the persons identified as receiving a copy by delivery in the
                                                 following manner on December 01, 2020:

                                                          U.S. Mail                         FAX
                                                          Hand Delivery                     Overnight Courier
                                                          Federal Express                   Other
                                                          Electronic Service

                                                 Signature: /s/ Audra Drish




                                                4
